DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive of the invention and is not technically accurate in such a way as to clearly convey what Applicant considers to be the novelty and assist readers in deciding whether there is a need for consulting the full patent text for details.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by WO 2015/014302 (hereinafter HUAWEI).
 	Regarding claim 1, HUAWEI discloses a memory system, comprising: a memory device including memory blocks [Abstract: memory data blocks]; and a controller configured to: in response to a program request or a read request for a selected memory block among the memory blocks being received from a host [English Description: data read method based on multi-level cache including acquiring a first query address of a first physical memory data block among data blocks for which read data is directed], store first data to which a first logical address is allocated in a cache group, generate a first entry for the first data stored in the cache group [English Description: data read method based on multi-level cache including acquiring a first query address of a first physical memory data block for which read data is directed, the device for reading data based on the multi-level cache in the CPU core queries the upper bits of the physical address of the memory page], and in response to second data to which the first logical address is allocated being stored in the cache group after the first data is stored in the cache group, generate a second entry for the second data [English Description: data read method based on multi-level cache including acquiring a first query address of a first physical memory data block for which read data is directed, the processor invoke the multi-level cache based data read to obtain query address of a data block for which read-write is directed and acquire physical memory data a first cache location attribute of the block, the cache location attribute used to indicate a level at which the memory data block can enter a cache, if a cache hit then for the hit cache the memory block reads/writes data, and the processor invoke multi-level cache-based data read/write according to access condition of the memory data block, when the device for reading/writing data based on the multi-level cache in the CPU Core issues a data read/write request, the device gives a virtual address (VA) using the VA the TLB is searched and the TLB is responsible for converting the virtual address into the physical address of the memory block].

 	Regarding claim 2, HUAWEI discloses the memory system of claim 1, wherein the controller
comprises: a flash translation layer configured to generate a map table by mapping a physical address of a memory block in which the first data is to be programmed to the first logical address [English Description: the CPU Core includes a TLB (Translation Lookaside Buffer) or a page table buffer, attribute information of the physical memory data block is stored in the TLB including physical memory the correspondence between the address of the data block and the cache location of the physical memory data block]; a system buffer including the map table and the cache group, and including an entry table in which the first and second entries are stored English Description: the CPU Core includes a TLB (Translation Lookaside Buffer) or a page table buffer, attribute information of the physical memory data block is stored in the TLB including physical memory the correspondence between the address of the data block and the cache location of the physical memory data block]; and a cache manager configured to manage a transmission operation of the first and second data input to the cache group, and manage the first and second entries stored in the entry table [English Description: the processor is configured to invoke the multi-level cache based data read/write program to obtain first query address of first physical memory data block and acquire first physical memory data a first cache location attribute of the block in the page table cache TLB and storing the physical memory data block in the TLB].

 	Regarding claim 3, HUAWEI discloses the memory system of claim 2, wherein the cache group
comprises: a first cache configured to store data received from the host or the memory device, the data stored in the first cache including the first data and the second data [FIG. 2: L1]; a second cache configured to store the data received from the first cache prior to outputting the data to the host [FIG. 2: L2]; and a third cache configured to store the data received from the first cache prior to outputting the data to the memory device [FIG. 2: L3].

 	Regarding claim 4, HUAWEI discloses the memory system of claim 3, wherein the cache manager is configured to store the first data received from the host or the memory device in the first cache and then transmit the first data stored in the first cache to the second or third cache [FIG. 2: there are three levels of cache, first level L1 cache, second level cache L2 cache, third level cache L3 cache, write back after writing new data to the hit cache].

 	Regarding claim 5, HUAWEI discloses the memory system of claim 4, wherein when the second data is input to the first cache while the first data is stored in the second or third cache, the cache manager is configured to transmit the second data to the second or third cache, or postpone transmitting the second data to the second or third cache until the first data is output to the host or the memory device, according to an operation in which the first data is processed [Abstract; FIG. 2-3].

 	Regarding claim 6, HUAWEI discloses the memory system of claim 5, wherein when the first
data is stored in the third cache and operations in which the first data and the second data are processed are a program operation, the cache manager is configured to release the first entry for the
first data, transmit the second data to the third cache in which the first data is stored, and generate the  second entry including information on the first and second data [Abstract; FIG. 2, 5].

 	Regarding claim 7, HUAWEI discloses the memory system of claim 5, wherein when the first
data is stored in the second cache and operations in which the first data and the second data are processed are a read operation, the cache manager is configured to maintain the second data in
the first cache until the first data is output to the host, release the first entry for the first data, transmit the second data to the second cache after the first data is output to the host, and generate the second entry including information on the second data [Abstract; FIG. 2-6].

 	Regarding claim 8, HUAWEI discloses the memory system of claim 5, wherein when the first
and second data are read from the memory blocks, the first data is stored in the third cache, and the operation in which the first data is processed is a garbage collection, the cache manager is configured to release the first entry for the first data, transmit the second data to the third cache, and generate the second entry including information on the second data [Abstract; FIG. 2-6 wherein garbage collection techniques are well known in the art].

 	Regarding claim 9, HUAWEI discloses the memory system of claim 5, wherein when the first
data is read from the selected memory block, the second data is output from the host, the first data is stored in the third cache, and the operation in which the first data is processed is a garbage collection, the cache manager is configured to release the first entry for the first data, transmit the second data to the third cache in which the first data is stored, and generate the second entry including information on the first and second data [Abstract; FIG. 2-6 wherein garbage collection techniques are well known in the art].

 	Regarding claim 10, HUAWEI discloses the memory system of claim 1, wherein the first or
second entry includes index information, cache information, data information, state information, new data information, valid value information, and recent change information for the first or second
data [FIG. 6: TLB entries, L2 cache entries; L3 cache entries; memory entries].

 	Regarding claim 11, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 12, the rationale in the rejection of claim 3 is herein incorporated.

 	Regarding claim 13, the rationale in the rejection of claim 5 is herein incorporated.

 	Regarding claim 14, the rationale in the rejection of claim 4 is herein incorporated.

 	Regarding claim 15, the rationale in the rejection of claim 8 is herein incorporated.

 	Regarding claim 16, the rationale in the rejection of claim 6 is herein incorporated.

 	Regarding claim 17, the rationale in the rejection of claim 8 is herein incorporated.

 	Regarding claim 18, the rationale in the rejection of claims 1, 6, and 9 is herein incorporated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN1176433 discloses write back of a processor, cache blocks within the cache guaranteed for keep stored in the write area of the data of the address data block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   October 3, 2022                                          By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
				      Facsimile:   571-273-4246